Citation Nr: 0840148	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-22 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
including as due to herbicide exposure. 

2.  Entitlement to service connection for a heart disability, 
including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicides.

2.  The preponderance of the evidence is against a finding 
that skin cancer is related to service, to include herbicide 
exposure. 

3.  The preponderance of the evidence is against a finding 
that a heart disability is related to service, to include 
herbicide exposure. 


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

2.  A heart disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2004 and February 2005, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In light of the Board's denial of the 
veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to him under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment  records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Thus, the duties to notify and 
assist have been met.

Analysis

The veteran contends that his skin cancer and heart 
disability are due to herbicide exposure in service.  In the 
case of skin cancer, the veteran asserts that in the 
alternative, he had extensive sun exposure in service leading 
to his current disability.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If a cardiovascular disease or malignant tumor becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such diseases shall be presumed to 
have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption does not apply in the 
present case as skin cancer and a heart disability did not 
manifest until many years after discharge, as discussed 
below.

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).   In 
this case, a Department of the Air Force record reflects that 
the veteran served in Vietnam for the entire year of 1967.  
Therefore, the veteran is presumed to have been exposed to 
herbicides in service.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

The National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 67 Fed. Reg. 42600 (2002).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
skin cancer or any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

On review, the Board finds that service connection for the 
veteran's skin cancer and heart disability is not warranted 
on a presumptive basis, as secondary to in-service herbicide 
exposure.  As to skin cancer, it is not one of the 
disabilities listed for presumptive service connection and 
the Secretary has specifically listed it as a disability for 
which presumptive service connection based on exposure to 
herbicides is not warranted.  As for a heart disability, it 
is likewise not listed as a presumptive disability for which 
service connection may be granted.  

Though the veteran is not entitled to a regulatory 
presumption of service connection, the claims must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service treatment records are negative for any complaints or 
findings of skin cancer or a heart disability.  The 
examination at service discharge noted normal skin and heart 
evaluations.  In fact, the first indication in the record of 
skin cancer was not until August 1987.  For his heart 
disability, the first documented records were not until about 
2002; however, the veteran noted in his November 2004 
application for compensation that his heart disability began 
in 1998 or 1999.  

Based on review of the evidence, the Board finds that service 
connection for skin cancer and a heart disability is also not 
warranted on a direct basis.  There is no competent medical 
evidence that either current skin cancer or a heart 
disability is related to service. Service treatment records 
are negative for any findings of skin cancer or a heart 
disability, and the first indication of such disabilities is 
not until 18 or 19 years (at the earliest even taking into 
consideration the veteran's statement as to onset) after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claims.  
Additionally, there is no medical opinion which provides a 
nexus between service and current disabilities, including 
presumed herbicide exposure therein.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claims because 
there is no evidence of pertinent disabilities in service or 
for nearly two decades following service.  Thus, while there 
is current evidence of skin cancer and a heart disability, 
there is no true indication that a disability is associated 
with service discharge.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of skin cancer or a heart disability in service and the lack 
of diagnosis of the claimed disabilities until many years 
post-service, any opinion relating pertinent disabilities to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

In adjudicating the claims, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disabilities.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disability 
(i.e. that he currently has skin cancer and a heart 
disability related to service, including as due to herbicides 
exposure) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer, including as due to 
herbicide exposure is denied. 

Service connection for a heart disability, including as due 
to herbicide exposure is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


